I find that I am in disagreement with the conclusions reached by my colleagues in this case. *Page 247 
In the first place, on the pleadings, the answer places in issue paragraphs six and eight of the petition, placing upon plaintiff the burden of proving the allegations with respect to the money paid by Stella B. Pickins as restitution. Counsel for plaintiff in his statement of the case makes the following statement:
"The position of Stella Pickins should be brought to the court's attention at this point. Stella Pickins was the manager of Empire prior to the time Empire began liquidation proceedings. During the period of the employment of Stella Pickins the directors of Empire authorized a dividend payable to Empire depositors. This dividend was to be made in the form of cash and payable by way of check drawn from the assets of Empire. The checks were made out by Stella Pickins and some were mailed to the shareholders or depositors. However, not all of the checks reached their proper destination. Stella Pickins forged the names on some of the checks prior to their mailing and the checks were cashed by her. The proceeds, some $37,000.00, were appropriated by Stella Pickins and converted to her own use. She was later apprehended, pleaded guilty to a charge of embezzlement and was placed on probation pending restitution being made to Empire. The journal entry of judgment against Stella Pickins forms a part of the stipulations in this case and was taken on October 22, 1956, a date subsequent to the time when the superintendent took possession and control of Empire."
This statement of facts is rejected by the majority opinion as not supported by the record. I observe that it is not disputed in the answer brief of the appellee. Some support arises from the journal entry in the criminal case, State v. Stella B. Pickins,a. k. a. Stella Davidson, No. 65746, Common Pleas Court, Cuyahoga County, Ohio, in which, in the caption, reference is made to the charges in the indictment in the following language:
"Indictment — Forgery, w.c. Uttering and Publishing Forged Instrument, w.c., Embezzlement, w.c. misappl. of funds, w.c. Forgery, w.c., Utt.  publ. forg. instr., w.c. embezzlement, w.c. misapplication of funds, w.c. forgery, w.c. altering and publishing, w.c. Embezzlement, w.c. abstracting and misapplication of funds."
But even if the statements are not supported by the record, *Page 248 
neither is the contention that the victim or victims of the forging, uttering and publishing a forged instrument, embezzlement, etc., were either the Empire Savings and Loan Company or the liquidator. On this count alone I favor affirming the court below because of failure of proof in this case.
Another reason why the judgment of the court below should be affirmed is that all questions as to the disposition of the money received from Stella B. Pickins were litigated and decided in a journal entry of the Court of Common Pleas of Cuyahoga County, Ohio, dated July 1, 1958, part of which journal entry is as follows:
"That the applicant is holding in a separate fund the sum of $395.00 as restitution money received from Stella Pickins since October 22, 1956. That Stella Pickins was convicted in criminal case No. 65746 and on October 22, 1956, was ordered by a judge of this court to make restitution for money embezzled while an employee of The Empire Savings and Loan Company in the amount of $37,041.54 and given a five (5) year suspension of sentence and placed on probation. * * *
"And it is further ordered and adjudged that the sum of $395.00 held as restitution money from Stella Pickins in a separate fund and all future monies received from this source be transferred and placed with the general funds held by said special deputy of The Empire Savings and Loan Company, fordistribution to depositors of the said Empire Savings and LoanCompany as liquidated dividends." (Emphasis added.)
That judgment entry stands unreversed and was made by a court having full jurisdiction to make the order. This alone is sufficient to warrant the affirmance of the judgment of the court below.
I am not unmindful of the broad language used in the assignment in this case, which is dated September 12, 1956, and was apparently filed on October 24, 1956.
Because of the foregoing reasons, in my opinion, the judgment of the court below should be affirmed. *Page 249